DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8/17/2022 with respect to the rejection of claims 23, 38 and 39 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 23, 38 and 39 under 35 USC 112 has been withdrawn. 
Applicant’s arguments with respect to amended claims being novel over the prior art of record have been fully considered but are moot in view of new prior art found in JPH0646285U.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 28-30, 34, 37, 39, 40 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0646285U.
As for claims 23, 28-30, 34, and 37, JPH0646285U shows a device to improve the drying performance of a tumble dryer [0001], the device comprising: a substantially curved and three-dimensional body portion consisting of a single outwardly facing curved surface therearound (figs. 1-3) and substantially resistant to collapse during a tumble-drying cycle [0001]; and a heat reflective layer disposed on and substantially covering the single outwardly facing curved surface of the body portion [0001]; wherein the body portion is substantially spherical, cylindrical, conical, toroidal, or egg-shaped, or at least defines a portion of such a three-dimensional shape (figs. 1-3, spherical); wherein the body portion is substantially spherical (figs. 1-3); wherein the body portion is substantially hollow defining at least one wall portion and an interior region (fig. 3); wherein the body portion comprises a substantially non-heat conducting material ([0001], plastic); wherein the body portion comprises a plastic material [0001].
As for claims 39, 40 and 44, JPH0646285U shows a method of manufacturing a device to improve the drying performance of a tumble dryer textile drying apparatus, the method comprising the steps of: providing a substantially curved and three-dimensional body portion consisting of a single outwardly facing curved surface therearound (figs. 1-3) and substantially resistant to collapse during a tumble-drying cycle ([0001], plastic); and disposing a heat reflective layer on and substantially covering the single outwardly facing curved surface of the body portion [0001]; further comprising the step of applying an adhesive to the outwardly facing curved surface of the body portion prior to disposing the heat reflective layer thereon ([0001], “bonding”); wherein the body portion is substantially spherical (figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24, 32 and 33 are rejected under 35 U.S.C. 103 103 as being unpatentable over JPH0646285U as applied to claims 23 and 30 above and further in view of Rennie (US 4,567,675).
JPH0646285U discloses the claimed invention except for a maximum cross- sectional dimension of the device is around 30-100 mm; wherein the wall portion comprises at least one opening extending into the interior region; wherein the wall portion comprises a plurality of spaced apart openings each extending into the interior region. Rennie teaches a maximum cross-sectional dimension of the device is around 30-100 mm (10:1-3); wherein the wall portion comprises at least one opening extending into the interior region (8, fig. 1); wherein the wall portion comprises a plurality of spaced apart openings each extending into the interior region (8, fig. 1) in order to provide an appropriate size ball for a laundry dryer of slightly less weight. JPH0646285U would benefit equally from providing an appropriate size ball for a laundry dryer of slightly less weight. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by JPH0646285U with a maximum cross-sectional dimension of the device is around 30-100 mm; wherein the wall portion comprises at least one opening extending into the interior region; wherein the wall portion comprises a plurality of spaced apart openings each extending into the interior region as taught by JPH0646285U in order to provide an appropriate size ball for a laundry dryer of slightly less weight. 
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0646285U as applied to claim 23 above, and further in view of LeBrun (US 10,179,968).
JPH0646285U discloses the claimed invention except for a weight of the device is around 3-55 grams; wherein a ratio of the maximum cross- sectional dimension to a weight of the device is at least 1.15; wherein the ratio is between around 2 and 5. Lebrun teaches a weight of the device is around 3-55 grams (abstract); wherein a ratio of the maximum cross-sectional dimension to a weight of the device is at least 1.15 (600 to 930 cu cm sphere equates to a diameter of 104-155 mm, when divided by 54-60 gm is greater than 1.15); wherein the ratio is between around 2 and 5 (600 to 930 cu cm sphere equates to a diameter of 104-155 mm, when divided by 54-60 gm is greater than 2 and less than 5) in order to provide a sphere of well-known size proportions to soften laundry through mechanical means.  JPH0646285U would benefit equally from providing a sphere of well-known size proportions to soften laundry through mechanical means.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer ball as disclosed by JPH0646285U with a weight of the device is around 3-55 grams; wherein a ratio of the maximum cross- sectional dimension to a weight of the device is at least 1.15; wherein the ratio is between around 2 and 5 as taught by LeBrun in order to provide a sphere of well-known size proportions to soften laundry through mechanical means.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0646285U as applied to claim 30 above, and further in view of Furgal (US 4,014,105).
JPH0646285U discloses the claimed invention except for the wall portion has a thickness of between around 0.4 mm and around 1 mm. Furgal teaches the wall portion has a thickness of between around 0.4 mm and around 1 mm (5:7-9) in order to allow a wide variety of aesthetically pleasing forms for dispensing in a dryer while maintaining adequate structural integrity. JPH0646285U would benefit equally from allowing a wide variety of aesthetically pleasing forms for dispensing in a dryer while maintaining adequate structural integrity.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer ball as disclosed by JPH0646285U with the wall portion has a thickness of between around 0.4 mm and around 1 mm as taught by Furgal in order to allow a wide variety of aesthetically pleasing forms for dispensing in a dryer while maintaining adequate structural integrity.
Claims 35, 36, 42 and 43 are rejected under 35 U.S.C. 103 103 as being unpatentable over JPH0646285U as applied to claims 23 and 39 above, and further in view of Rennie (US 4,567,675).
JPH0646285U discloses the body portion comprises a plastic material [0001] and the claimed invention except for the at least one heat reflective layer comprises a metallic material; wherein the metallic material is aluminum. Rennie teaches the at least one heat reflective layer comprises a metallic material (7:3-10); wherein the metallic material is aluminum (7:3-10). It would be obvious to use a metallic material and in particular aluminum because they are durable and inexpensive materials to support the requirements of the invention. Examiner notes that [0001] states that appropriate materials are discussed in the specification, but due to the 1994 priority date, the full application is not currently available.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0646285U as applied to claim 39 above and further in view of Braun (US 5,018,966).
JPH0646285U discloses the claimed invention except for the disposing step comprises applying a powder coat on the outwardly facing surface of the body portion. Braun teaches the disposing step comprises applying a powder coat on the outwardly facing surface of the body portion (3:40-44) because powder coating is a conventional technique of applying a coating. JPH0646285U would benefit equally from using a conventional technique of applying a coating to reduce manufacturing cost. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer ball as disclosed by JPH0646285U with the disposing step comprises applying a powder coat on the outwardly facing surface of the body portion as taught by Braun because powder coating is a conventional technique of applying a coating

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762